                   IN THE UNITED STATES DISTRICT COTOi".                7 p/^ 3: qg
                         THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION

                                                                          uriiA.
UNITED STATES OF AMERICA


V.                                                      CASE NO. CR417-208


EUGENE ALLEN,


     Defendant.




                                      ORDER


     Before the Court are attorney David Burns's Motion for

Leave of Absence (Doc. 602), First Motion for Substitution

of Counsel (Doc. 613) and Second Motion for Substitution of

Counsel (Doc. 615). After careful consideration, Mr. Burns's

Motion       of    Leave        of    Absence    and     Second      Motion     for


Substitution        of    Counsel       are   GRANTED.    Mr.     Burns's     First

Motion for Substitution of Counsel, however, is DENIED.

     In his Motion for Leave of Absence, Mr. Burns requests

that this Court grant him a leave of absence from June 26,

2019 to July 5, 2019 for a planned personal vacation. (Doc.

601.)    After     careful       consideration,     Mr.    Burns's     motion      is

reluctantly GRANTED.

        In   his   First    Motion      for   Substitution      of   Counsel,   Mr.

Burns    requests        that    this    Court   allow    attorney     Justin      D.

Maines       to    appear       at    this    Court's     scheduled      pretrial
conference in place of Mr. Burns. {Doc. 613.) After careful

consideration, Mr. Burns's motion is DENIED. Attorney Justin

D. Maines will not be              permitted to appear             on   Defendant's

behalf     at   this     Court's    pretrial         conference    scheduled      for

July 1, 2019 at 3:00 p.m. Attorney Justin Maines represents

Defendant       Tina    Marie    Adkins,    a   co-defendant in         this   case.

Accordingly, a potential conflict of interest exists.

      In   his Second          Motion for Substitution of Counsel, Mr.

Burns requests that this Court permit attorney Brent Savage

Jr. to appear on Mr. Burns's behalf. (Doc. 615.) Because Mr.

Savage does not represent any other defendant in this case,

the Court will permit attorney Brent Savage Jr. to appear on

Mr. Burns's behalf. Accordingly, Mr. Burns's Second Motion

for Substitution of Counsel is GRANTED.


      The Court pauses to note that the necessity of this

order    arises        solely    from   Mr.     Burns's     failure     to   file   a

timely motion for leave of absence in this case. Mr. Burns

only notified this Court of his lack of availability for

July 1, 2019 due to a personal vacation after this Court

scheduled a pretrial conference. (See Doc. 597; Doc. 601.)

As   counsel      who    regularly      appears       before   this     Court,    Mr.

Burns is aware of his obligation to file any requested leave

of   absence     well     in    advance    so   as    to   allow   this   Court     to
appropriately schedule matters. Mr. Burns is on notice that

in the future this Court will not excuse any failure to seek

a timely leave of absence.

    SO ORDERED this          day of June 2019.




                               WILLIAM T. MOORE,
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
